Allowable Subject Matter
1.	This office action is a response to communication submitted on 11/05/2021. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 11/05/2021 and 12/14/2022 are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	McElveen et al. (US 20200076333 A1), Lu et al. (US 20090058341 A1), Desabhatla et al. (US 20150219055 A1), KJAER et al. (US 20150263526 A1) and TENCA (EP 2499736 B1) are the closest prior art disclosed.
However, regarding method claim 1 and its corresponding apparatus claim 7 the prior arts disclosed above do not teach or fairly suggest alone or in combination “satisfying the grid-related firing criterion upon, in a space vector representation, the current vector of a firing possibility of two or more grid phases lying within a firing angle region defined by a lower firing angle region limit and an upper firing angle region limit in relation to at least one of a grid voltage of the grid and a grid current of the grid; and satisfying the rotor-flux-related firing criterion upon, in a space vector representation, the current vector of a firing possibility of two or more grid phases lying within a flux and torque angle region of which region limit values are defined in relation to the rotor flux”.
The cited closest prior arts found, although discloses starter controllers and start firing switches within the starter components, they do not fairly suggest satisfying both of satisfying the grid-related firing criterion where the  current vector of a firing possibility of two or more grid phases lying within a firing angle region defined by a lower firing angle region limit and an upper firing angle region limit in relation to at least one of a grid voltage of the grid and a grid current of the grid; and satisfying the rotor-flux-related firing criterion upon, where the current vector of a firing possibility of two or more grid phases lying within a flux and torque angle region of which region limit values are defined in relation to the rotor flux”. Hence the limitations are considered novel.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846